PD-0383-15
                                PD-0383-15                                     COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
April 3, 2015                                                                Transmitted 4/3/2015 12:20:27 PM
                                                                                Accepted 4/3/2015 1:39:41 PM
                                      NO. 13-14-00083-CR                                         ABEL ACOSTA
                                                                                                         CLERK

 VALENTIN GAONA                                  §     IN THE
                                                 §
 VS.                                             §     COURT OF CRIMINAL APPEALS
                                                 §
 STATE OF TEXAS                                  §     TRAVIS COUNTY, TX

                        MOTION TO EXTEND TIME TO FILE PDR

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes VALENTIN GAONA Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file PDR, pursuant to the Texas Rules of

Appellate Procedure, and for good cause shows the following:

         1.     This case is on appeal from the 94TH Judicial District Court of NUECES County,

Texas.

         2.     The case below was styled the STATE OF TEXAS vs. VALENTIN GOANA, and

numbered 13-CR-2947-C.

         3.     Appellant was convicted of Evading with a Vehicle and Sentencd to32 years TDC

on January 22, 2014.

         4.     Notice of appeal was given on or about January 30, 2014

         5.     The clerk's record was filed on May 13, 2014; the reporter's record was filed on

March 20, 2014.

         6.     The appellate brief was filed on or about

         7.     The appellate brief is presently due on or about October 17, 2014.

         8.     State’s Brief was filed December 1, 2014.

         9.     The Court of Appeals issued an opinion on February 19, 2015

         10.    A Petition for Discretionary Review was due on March 19, 2015 and Deadline for
an extension is April 3, 2015.

       11.     Defendant is currently incarcerated at the WILLACY Unit, 1695 S Buffalo Dr.

Raymondville, TX 78580.

       11.     Appellant relies on the following facts as good cause for the requested extension:

TO ALLOW DEFENDANT TIME TO FILE ‘PRO SE’ PDR.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the

Court may deem appropriate.

                                            Respectfully submitted,


                                            GRAHAM LEGAL SERVICES
                                            3206 Reid Dr 105
                                            Corpus Christi, TX 78404
                                            Tel: (361) 723-1530
                                            Fax: (361) 723-1531

                                            By:/s/CORETTA GRAHAM
                                               Coretta T. Graham
                                               State Bar No. 50511851
                                               Appeal Counsel for VALENTIN GOANA


                                 CERTIFICATE OF SERVICE

       This is to certify that on April 3 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Nueces County, 901 Leopard rm, 206,

CC, TX 78401, by hand delivery/email.



                                            /s/CORETTA GRHAM
                                            Coretta T. Graham, Appeal Counsel